NOT FOR PUBLICATION                      FILED
                      UNITED STATES COURT OF APPEALS                      AUG 2 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

LINO REYNALDO CABRERA                             No.    19-73308
MENDOZA, AKA Alberto Cortez Valencia,
                                                  Agency No. A205-311-124
                  Petitioner,

 v.                                               MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 29, 2022**
                                   Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and BENNETT,*** District Judge.

          Lino Reynaldo Cabrera Mendoza, a native and citizen of Mexico, petitions

for review of an order of the Board of Immigration Appeals (BIA) affirming the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
                                                                         Page 2 of 3

denial of his applications for asylum, withholding of removal, and protection under

the Convention Against Torture (CAT). We deny the petition.

       1. Cabrera Mendoza waived review of the denial of his claims for asylum

and withholding of removal by failing to address the agency’s dispositive reasons

for denying relief. With respect to asylum, Cabrera Mendoza did not challenge the

agency’s finding that he was subject to the one-year time bar and had not

demonstrated changed country conditions to overcome the bar. See 8 U.S.C.

§ 1158(a)(2)(B), (D).

      With respect to withholding of removal, Cabrera Mendoza did not challenge

the agency’s finding that his proposed particular social group of “Mexicans

returning from the United States, who are parents of minor United States children,

perceived to have money, and which the Mexican government is unable or

unwilling to protect from drug cartels and/or associated criminal elements” is not

cognizable. He also failed to challenge the agency’s adverse credibility finding.

We lack jurisdiction to consider the new proposed particular social group that

Cabrera Mendoza asserts before us—“owner of small business operated by young

woman”—because he failed to raise it before the agency, and it is therefore

unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).

       2. Cabrera Mendoza failed to challenge the agency’s dispositive finding

that he is ineligible for protection under CAT because he did not demonstrate that
                                                                     Page 3 of 3

the Mexican government would participate or acquiesce in any future torture. Any

challenge to the merits of the agency’s CAT ruling is thus waived. Lopez-Vasquez

v. Holder, 706 F.3d 1072, 1079–80 (9th Cir. 2013).

       PETITION FOR REVIEW DENIED.